Citation Nr: 0218795	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  01-08 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a right eye injury. 

(An additional issue of entitlement to an increase in a 20 
percent rating for a low back disability will be the 
subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from August 1980 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 RO rating decision which 
denied an increase in a 20 percent rating for a low back 
disability, and denied an increase in a noncompensable 
rating for residuals of a right eye injury.  The veteran 
requested a Board hearing, which was scheduled for June 
2002; he canceled that hearing and requested another; and 
he failed to report for a Board hearing rescheduled for 
September 2002.  

The present Board decision only addresses the issue of an 
increased rating for a right eye disability.  The other 
issue, concerning an increased rating for a low back 
disorder, will be the subject of a later Board decision 
which will be issued after the Board completes development 
of evidence on such issue in accordance with 38 C.F.R. 
§ 19.9.


FINDINGS OF FACT

There are no current manifestations of the veteran's 
service-connected residuals a right eye injury; the 
condition is asymptomatic.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
right eye injury have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.31, 4.84a, 
Diagnostic Code 6009 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service in the U.S. Air Force from 
August 1980 to March 1988.  

In April 1988 the veteran filed a claim for service 
connection, claiming he had a three inch laceration above 
the right eye.  

On VA examination in June 1988 he reported that in service 
in August 1982 a piece of stone hit his right eye and that 
the eye was patched, but there was no scarring from the 
injury.  Examination showed a peripheral anterior 
synechiae in the right eye temporally, probably secondary 
to an eye injury in August 1982.

By October 1988 rating decision, the RO granted service 
connection for residuals of an injury of the right eye 
(claimed as a laceration above the eye), and assigned a 
noncompensable rating under Diagnostic Code 6009.  The RO 
noted that there was no indication of any scar above the 
right eye as a result of this injury, but noted that there 
was some indication of an injury to the right eye.

In September 1999 the veteran filed a claim for "service 
connection" for back and eye conditions.  The RO 
interpreted this as claims for increased ratings for 
already service-connected low back and right eye 
conditions.  

In an October 1999 letter, the RO advised the veteran that 
he should submit current medical evidence to support his 
claim or furnish the name and address of any VA or private 
facility from which he had received treatment.  Although 
the veteran competed authorizations for release of 
information, these only identified low back treatment; 
there was no reference to right eye treatment.

VA treatment records from recent years, dated into 2000, 
refer to various ailments but not to a right eye problem.

A February 2000 RO decision denied increased ratings for 
low back and right eye conditions.  The veteran's 
subsequent notice of disagreement and substantive appeal 
appear to refer only to the low back condition.

In a VA medical center record it was noted that the 
veteran was scheduled for a VA eye examination in May 2000 
but failed to report.

Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has 
been notified of the evidence necessary to substantiate 
his claim for an increased (compensable) rating for 
residuals of a right eye injury.  There are no additional 
recent identified medical records to obtain concerning 
this condition, and the veteran failed to report for a VA 
examination.  The Board is satisfied that the notice and 
duty to assist provisions of the law have been satisfied 
as to this issue.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  Actually, from a review of the record, it is 
questionable whether the veteran even claimed an increased 
rating for the right eye condition, and it is questionable 
whether he has appealed the RO's denial of this purported 
claim.

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

The RO has assigned a noncompensable rating for service-
connected residuals of a right eye injury under to 38 
C.F.R. § 4.84a, Diagnostic Code 6009, which provides that 
an unhealed injury of the eye, in chronic form, is to be 
rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest- requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  The 
minimum rating during active pathology is 10 percent.  
38 C.F.R. § 4.84a, Diagnostic Code 6009.

Where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The recent medical evidence shows no treatment for a right 
eye problem.  None of the veteran's recent statements 
describe any worsening of the right eye condition.  He 
failed to report for a VA examination.  The weight of the 
credible evidence demonstrates that there are no current 
manifestations of the right eye disability, and the 
condition is asymptomatic.  The condition is properly 
rated noncompensable.

The preponderance of the evidence is against the claim for 
a compensable rating for the right eye condition.  Thus 
the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

A compensable rating for residuals of a right eye injury 
is denied.


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

